 



Exhibit 10.18
NON-QUALIFIED RETIREMENT/SAVINGS PLAN
OF
APACHE CORPORATION
Amended and restated as of January 1, 2005

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE I DEFINITIONS
    1  
 
       
1.01 Account
    1  
1.02 Affiliated Entity
    1  
1.03 Apache
    1  
1.04 Beneficiary
    1  
1.05 Code
    1  
1.06 Committee
    1  
1.07 Company
    1  
1.08 Company Deferrals
    1  
1.09 Compensation
    1  
1.10 Employee
    2  
1.11 Enrollment Agreement
    2  
1.12 ERISA
    2  
1.13 Participant
    2  
1.14 Participant Deferrals
    3  
1.15 Payment Processing Date
    3  
1.16 Plan
    3  
1.17 Plan Year
    3  
1.18 Retirement Plan
    3  
1.19 Savings Plan
    3  
1.20 Separation from Service and Separate from Service
    3  
1.21 Spouse
    3  
1.22 Trust
    3  
1.23 Trust Agreement
    3  
1.24 Trustee
    3  
 
       
ARTICLE II ELIGIBILITY AND PARTICIPATION
    3  
 
       
2.01 Eligibility and Participation
    3  
2.02 Enrollment
    4  
2.03 Failure of Eligibility
    4  
 
       
ARTICLE III CONTRIBUTION DEFERRALS
    4  
 
       
3.01 Participant Deferrals
    4  
3.02 Company Deferrals
    5  
 
       
ARTICLE IV CREDITING OF ACCOUNTS
    6  
 
       
4.01 Accounts
    6  
4.02 Investments
    6  
 
       
ARTICLE V DISTRIBUTIONS
    7  
 
       
5.01 Vesting and Forfeitures
    7  
5.02 Rehires
    7  
5.03 Distribution Overview
    8  
5.04 Distributions After Separation from Service and In-Service Withdrawals
    8  
5.05 Age-70-and-Older Distributions
    12  
5.06 Payments After a Participant Dies
    12  
5.07 Change of Control
    13  
5.08 Hardship Withdrawals
    13  
5.09 Administrative Delays in Payments
    14  
5.10 Cash Payment and Withholding
    14  
 
       
ARTICLE VI ADMINISTRATION
    14  
 
       
6.01 The Committee — Plan Administrator
    14  
6.02 Committee Duties
    14  
6.03 Organization of Committee
    14  
6.04 Indemnification
    15  
6.05 Agent for Process
    15  
6.06 Determination of Committee Final
    15  
6.07 No Bonding
    15  
 
       
ARTICLE VII TRUST
    15  
 
       
7.01 Trust Agreement
    15  
7.02 Expenses of Trust
    15  
 
       
ARTICLE VIII AMENDMENT AND TERMINATION
    15  
 
       
8.01 Termination of Plan
    15  
8.02 Amendment
    15  
 
       
ARTICLE IX MISCELLANEOUS
    16  
 
       
9.01 Funding of Benefits — No Fiduciary Relationship
    16  
9.02 Right to Terminate Employment
    16  
9.03 Inalienability of Benefits
    16  
9.04 Claims Procedure
    16  
9.05 Disposition of Unclaimed Distributions
    18  
9.06 Distributions Due Infants or Incompetents
    18  
9.07 Use and Form of Words
    18  
9.08 Headings
    18  
9.09 Governing Law
    18  

 



--------------------------------------------------------------------------------



 



NON-QUALIFIED RETIREMENT/SAVINGS PLAN
OF
APACHE CORPORATION
Apache established this Plan effective as of November 16, 1989. Apache is now
restating the Plan in its entirety effective as of January 1, 2005.
Apache intends for this Plan to provide a select group of management or highly
compensated employees of the Company with deferred retirement benefits, in
addition to the retirement benefits provided under the Retirement Plan and the
Savings Plan, in consideration of the valuable services provided by such
employees to the Company and to induce such employees to remain in the employ of
the Company. The Company intends that the Plan not be treated as a “funded” plan
for purposes of either the Code or ERISA.
ARTICLE I
DEFINITIONS
Defined terms used in this Plan have the meanings set forth below or the same
meanings as in the Retirement Plan or the Savings Plan, as the case may be:

1.01   Account       “Account” means the account maintained for each Participant
to which is credited all Participant Deferrals made by a Participant, all
Company Deferrals on behalf of a Participant, and all adjustments thereto. Each
Account is divided into a variety of subaccounts, as detailed in Article V.  
1.02   Affiliated Entity       “Affiliated Entity” means any legal entity that
is treated as a single employer with Apache pursuant to Code §414(b), §414(c),
§414(m), or §414(o).   1.03   Apache       “Apache” means Apache Corporation or
any successor thereto.   1.04   Beneficiary       “Beneficiary” means a
Participant’s beneficiary, as determined in section 5.06.   1.05   Code      
“Code” means the Internal Revenue Code of 1986, as amended.   1.06   Committee  
    “Committee” means the administrative committee provided for in section 6.01.
  1.07   Company       “Company” means Apache and any Affiliated Entity that,
with approval of the Board of Directors of Apache, has adopted the Plan.   1.08
  Company Deferrals       “Company Deferrals” means the allocations to a
Participant’s Account made pursuant to section 3.02.   1.09   Compensation      
“Compensation” generally means regular compensation paid by the Company.

  (a)   Inclusions. Specifically, Compensation includes:

  (i)   regular salary or wages,

Page 1 of 18



--------------------------------------------------------------------------------



 



  (ii)   overtime pay, and     (iii)   the regular annual bonus (i.e., Incentive
Compensation), to the extent that it is payable in cash, and any other bonus
designated by the Committee.

  (b)   Exclusions. Compensation excludes:

  (i)   commissions,     (ii)   severance pay,     (iii)   moving expenses,    
(iv)   any gross-up of moving expenses to account for increased income taxes,  
  (v)   foreign service premiums paid as an inducement to work outside of the
United States,     (vi)   Company contributions under the Retirement Plan    
(vii)   Company contributions under the Savings Plan,     (viii)   other
contingent compensation,     (ix)   contributions to any other fringe benefit
plan (including, but not limited to, overriding royalty payments or any other
exploration-related payments),     (x)   any amounts relating to the granting of
a stock option by the Company or an Affiliated Entity, the exercise of such a
stock option, or the sale or deemed sale of any shares thereby acquired,    
(xi)   any bonus other than a bonus described in paragraph (a)(iii),     (xii)  
payments from any benefit plan, such as any stock appreciation right or payments
from a Share Appreciation Plan, and     (xiii)   any benefit accrued under, or
any payment from, any nonqualified plan of deferred compensation.

  (c)   Timing Rules. Compensation includes only those amounts paid after the
Employee has made both his initial payout election under section 5.04 and his
Enrollment Agreement under section 3.01. Compensation does not include any
amounts paid after the Participant ceased to be eligible to participate in the
Plan. For purposes of making Participant Deferrals, a bonus under paragraph
(a)(iii) that a new Participant receives during the first 12 months of his Plan
participation is included in his Compensation only if the performance period for
that bonus begins on or after the date he became eligible to participate in the
Plan. For purposes of calculating Company Deferrals for 2006 and 2007, a bonus
under paragraph (a)(iii) that a new Participant receives during the first
12 months of his Plan participation is included in his Compensation.

1.10   Employee       “Employee” means any common-law employee of Apache or any
Affiliated Entity. An Employee ceases to be an Employee on the date he Separates
from Service.   1.11   Enrollment Agreement       “Enrollment Agreement” means
an agreement made by an eligible employee whereby he elects the amounts to be
withheld from his Compensation pursuant to section 3.01.   1.12   ERISA      
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.  
1.13   Participant       “Participant” means any eligible employee who has begun
to participate in this Plan.

Page 2 of 18



--------------------------------------------------------------------------------



 



1.14   Participant Deferrals       “Participant Deferrals” means the amounts of
a Participant’s Compensation that he elects to defer and have allocated to his
Account pursuant to section 3.01.   1.15   Payment Processing Date      
“Payment Processing Date” means the date selected by the Committee on which
payments from this Plan will be processed. Except in extraordinary
circumstances, there will be at least one Payment Processing Date each calendar
month.   1.16   Plan       “Plan” means the plan set forth in this document, as
it may be amended from time to time.   1.17   Plan Year       “Plan Year” means
the period during which the Plan records are kept. The Plan Year is the calendar
year.   1.18   Retirement Plan       “Retirement Plan” means the Apache
Corporation Money Purchase Retirement Plan, as amended from time to time.   1.19
  Savings Plan       “Savings Plan” means Apache Corporation 401(k) Savings
Plan, as amended from time to time.   1.20   Separation from Service and
Separate from Service       “Separation from Service” means a separation from
service within the meaning of Code §409A(a)(2)(A)(i). A Participant who has a
Separation from Service “Separates from Service.”   1.21   Spouse       “Spouse”
means the individual of the opposite sex to whom a Participant is lawfully
married according to the laws of the state of the Participant’s domicile.   1.22
  Trust       “Trust” means the trust or trusts, if any, created by the Company
to provide funding for the distribution of benefits in accordance with the
provisions of the Plan. The assets of any such Trust remain subject to the
claims of the Company’s general creditors in the event of the Company’s
insolvency.   1.23   Trust Agreement       “Trust Agreement” means the written
instrument pursuant to which each separate Trust is created.   1.24   Trustee  
    “Trustee” means one or more banks, trust companies, or insurance companies
designated by the Company to hold and invest the Trust Fund and to pay benefits
and expenses as authorized by the Committee in accordance with the terms and
provisions of the Trust Agreement.

ARTICLE II
ELIGIBILITY AND PARTICIPATION

2.01   Eligibility and Participation       The Committee shall from time to time
in its sole discretion select those Employees who are eligible to participate in
the Plan from those Employees who are among a select group of management or
highly compensated employees.

Page 3 of 18



--------------------------------------------------------------------------------



 



2.02   Enrollment       Employees who have been selected by the Committee to
participate in the Plan shall complete the enrollment procedure specified by the
Committee. The enrollment procedure may include written or electronic form(s)
for the employee to designate his beneficiary or beneficiaries, provide
instructions regarding the investment of his Account, make Participant Deferrals
by entering into one or more Enrollment Agreements with the Company, select one
or more payment options for the eventual distribution of his benefits, and
provide such other information as the Committee may reasonably require.   2.03  
Failure of Eligibility       The Committee has the authority to determine that a
Participant is no longer eligible to participate in the Plan. No Company
Deferrals will be accrued, nor any Participant Deferrals made after the
Participant ceases to be eligible to participate in the Plan. The determination
of the Committee with respect to the termination of participation in the Plan
will be final and binding on all parties affected thereby. Any benefits accrued
under the Plan at the time the Participant becomes ineligible to continue
participation will be distributed in accordance with the provisions of
Article V.

ARTICLE III
CONTRIBUTION DEFERRALS

3.01   Participant Deferrals

  (a)   General. A Participant may elect to defer a portion of his Compensation
by submitting a completed Enrollment Agreement. Each Enrollment Agreement must
specify the amount the Participant elects to defer. Participant Deferrals are
deducted through payroll withholding from the Participant’s cash Compensation
payable by the Company.     (b)   Maximum and Minimum Deferrals. A Participant
may elect to defer up to 50% of his Compensation (other than a bonus described
in section 1.09(a)(iii)) and up to 75% of a bonus described in section
1.09(a)(iii). Effective for Enrollment Agreements entered into after June 30,
2006, the minimum deferral that a Participant may elect, for both this Plan and
the Savings Plan combined, is 6% of his Compensation. Furthermore, effective for
regular-pay deferral elections made after June 30, 2007, if the Participant does
not elect the minimum deferral from a bonus described in section 1.09(a)(iii)
(in his June election), he cannot make any deferrals from his regular pay during
the next regular-pay election (in December).     (c)   Deadlines for Enrollment
Agreements.

  (i)   Enrollment Period. In order to make Participant Deferrals, a Participant
must submit an Enrollment Agreement during the enrollment period established by
the Committee. The enrollment period must precede the Plan Year in which the
services giving rise to the Compensation are performed, except in the following
situations.

  (A)   Performance-Based Compensation. If the Compensation is
“performance-based compensation based on services performed over a period of at
least 12 months” (within the meaning of Code §409A(a)(4)(B)(iii)), the
enrollment period must end at least six months before the end of the performance
period.     (B)   New Participant. The enrollment period for a new Participant
must end no later than 30 days after he became eligible to participate in the
Plan; the new Participant’s initial Enrollment Agreement may only apply to
Compensation for which he has not yet performed any services.     (C)   2005
Transition Rule. The enrollment period for any Compensation payable in 2005 ends
on December 31, 2004.

Page 4 of 18



--------------------------------------------------------------------------------



 



  (ii)   Duration. The Enrollment Agreement will continue in effect until the
end of the Plan Year unless it is earlier canceled or revised by the Committee
pursuant to subsection (f), canceled because the Participant ceases to be
eligible to participate in the Plan, or suspended pursuant to subsection (e)
(relating to hardship withdrawals).

  (d)   Procedures for Making Elections. The Committee has complete discretion
to establish procedures for the completion of Enrollment Agreements, including
the acceptable forms and formats of the deferral election (for example, written
or electronic, as a whole percentage of Compensation or specific dollar amount,
and the manner in which the Enrollment Agreement coordinates with the Savings
Plan). The Committee has complete discretion to establish the enrollment periods
during which Participants may make Enrollment Agreements, within the bounds
described in subsections (a) and (c). The Committee may establish different
enrollment periods for different types of Compensation or different groups of
Participants. The Committee may specify any default choices that will apply
unless the Participant affirmatively elects otherwise. For example, the
Committee could decide that the failure to complete a new Enrollment Agreement
means that (i) the prior Plan Year’s Enrollment Agreement will be continued for
another year, or (ii) no Participant Deferrals will be made, or (iii) the
Participant will defer 6% of his Compensation.     (e)   Suspension of
Participant Deferrals Following a Hardship Withdrawal. A Participant’s
Enrollment Agreements will be suspended for six months following a hardship
withdrawal from the Savings Plan or following a hardship withdrawal from this
Plan pursuant to section 5.08. The Participant’s Enrollment Agreements will be
reinstated once the suspension is over, unless there has been an intervening
enrollment period during which the Participant could, and did, make one or more
new Enrollment Agreements that would take effect once the suspension was over.  
  (f)   Committee-Initiated Changes in Enrollment Agreement. The Committee may
adjust any Participant’s Enrollment Agreement for the remainder of any Plan Year
by reducing the amount of the Participant’s future Participant Deferrals,
provided that the Committee believes that such reduction will assist either the
Retirement Plan or the Savings Plan in satisfying any legal requirement. If the
amounts to be withheld from a Participant’s paycheck (including, without
limitation, loan repayments, Participant Deferrals, taxes, contributions to the
Savings Plan, and premium payments for various benefits) are greater than the
paycheck, (i) the Committee shall establish the order in which the deductions
are applied, with the result that Participant Deferrals may be reduced below
what the Participant had elected, and (ii) the Committee’s procedures may also
automatically increase a Participant’s Participant Deferrals in subsequent pay
periods to make up for any missed deferrals.

3.02   Company Deferrals       The Company shall credit to a Participant’s
Account a matching contribution for the Plan Year and a retirement-6
contribution for the Plan Year. Company Deferrals begin to share in the
investment earnings (or losses) at the time specified in section 4.01. The
Company may credit matching contributions to a Participant’s Account during the
Plan Year on a contingent basis; if the Participant does not satisfy the
requirements to receive a matching contribution for the Plan Year, or if the
matching contribution credited to the Participant’s Account for the Plan Year is
incorrect, the Participant will forfeit any excess matching contribution
(adjusted to reflect investment earnings or losses thereon) credited to his
Account.

  (a)   Matching Contribution.

  (i)   Basic Match. The matching contribution for this Plan for a Plan Year is
$0 unless the Participant has made the maximum contributions to the Savings Plan
that are excludable from the Participant’s gross income pursuant to Code
§402(g), in which case the “total match” for the Plan Year is equal to the
Participant’s “total deferrals” for the Plan Year, up to a maximum total match
for the Plan Year of 6% of the Participant’s Compensation for the Plan Year.

Page 5 of 18



--------------------------------------------------------------------------------



 



  (ii)   Definitions.         The “total match” is equal to the matching
contribution to the Participant’s Account in this Plan plus the Company Matching
Contribution allocated to the Participant’s accounts in the Savings Plan.      
  The “total deferrals” for a Plan Year are equal to the Participant Deferrals
for the Plan Year plus the Before-Tax Contributions to the Savings Plan for the
Plan Year.     (iii)   Additional Match. If a Participant’s match in the Savings
Plan is reduced to comply with any requirement of federal law (such as the ACP
test of Code §401(m) or the limits imposed by Code §415 or §401(a)(17)) after
the match for this Plan has been calculated, then the Participant’s match for
this Plan will be increased by the amount of the reduction in the match in the
Savings Plan.

  (b)   Retirement-6. In order to receive an allocation of the retirement-6
contribution, an employee must be eligible to participate in the Plan on the
last day of the Plan Year. The retirement-6 contribution is calculated each Plan
Year after the Company Mandatory Contribution is calculated in the Retirement
Plan for the Plan Year. The sum of the Participant’s retirement-6 contribution
in this Plan and his Company Mandatory Contribution in the Retirement Plan are
equal to 6% of the Participant’s Compensation for the Plan Year. If a
Participant’s Company Mandatory Contribution in the Retirement Plan is reduced
to comply with any requirement of federal law after the retirement-6
contribution for this Plan has been calculated, then the Participant’s
retirement-6 contribution for this Plan will be increased by the amount of the
reduction in the Company Mandatory Contribution in the Retirement Plan.     (c)
  Additional Contribution. The Company may make an additional Company Deferral
to any Participant’s Account at any time, provided that the Company advises the
Committee in writing of the contribution.

ARTICLE IV
CREDITING OF ACCOUNTS

4.01   Accounts

  (a)   Establishment of Accounts. The Committee shall establish one Account for
each Participant, which will be subdivided into various subaccounts. The
Accounts and subaccounts are merely for recordkeeping purposes, and do not
represent any actual property that has been set aside for Participants. Nothing
contained in this Article may be construed to require the Company or the
Committee to fund any Participant’s Account.     (b)   Crediting of
Contributions. Participant Deferrals are credited to a Participant’s Account as
of the date that the Participant Deferral would have been paid to the
Participant had there been no Enrollment Agreement. Company Deferrals are
credited to a Participant’s Account as of the date that the Company Deferral was
earned by the Participant.     (c)   Crediting of Earnings. Each Account is
credited with investment earnings or losses calculated in accordance with
section 4.02. Participant Deferrals and Company Deferrals start to be credited
with investment earnings or losses as soon as administratively convenient after
such amounts are credited to Accounts, except that the retirement-6 contribution
under section 3.02(b) is not credited with investment earnings or losses until
the corresponding retirement-6 contribution is actually paid to the Retirement
Plan (usually in late February).

4.02   Investments

  (a)   Investment Options. All amounts credited to a Participant’s Account are
credited with investment earnings or losses as if the Participant’s Account was
invested in one or more investments. The

Page 6 of 18



--------------------------------------------------------------------------------



 



      Committee shall designate the default investment as well as any
alternatives, and may change the available alternatives or the default
investment from time to time. One or more of the investment alternatives may
consist, in whole or in part, of Apache common stock. At such times and under
such procedures as the Committee may designate, a Participant may determine the
portion of his Account that is to be deemed invested in each alternative. The
Participant may make prospective changes for his investment selection as often
as the Committee permits and subject to the procedures established by the
Committee. A Participant may never make any retroactive changes to his
investment selections.     (b)   No Ownership Rights. A Participant has no
ownership rights with respect to any investment of his Account. Nothing
contained in this Article may be construed to give any Participant any power or
control to make investment directions or otherwise influence in any manner the
investment and reinvestment of assets contained within any investment
alternative, such control being at all times retained in the full discretion of
the Committee.

ARTICLE V
DISTRIBUTIONS

5.01   Vesting and Forfeitures

  (a)   Participant Deferrals. A Participant is fully vested in the portion of
his Account that is attributable to his Participant Deferrals.     (b)   Company
Deferrals, General Rule. A Participant’s years of completed service in this Plan
are identical to his “Period of Service” in the Savings Plan. A Participant will
vest in the portion of his Plan Account that is attributable to Company
Deferrals according to the following schedule, unless subsection (c) provides
for faster vesting:

          Years of Completed Service   Vested Portion
Less than 1
    0 %
1
    20 %
2
    40 %
3
    60 %
4
    80 %
5 or more
    100 %

  (c)   Company Deferrals, Accelerated Vesting. A Participant is fully vested in
the portion of his Plan Account that is attributable to Company Deferrals in the
following circumstances.

  (i)   The Participant is fully vested if he attains age 65 while he is an
Employee.     (ii)   The Participant is fully vested if he becomes an Employee
after attaining age 65.     (iii)   The Participant is fully vested if, while he
is an Employee, he incurs a disability that qualifies the Employee for long-term
disability payments under Apache’s Long-Term Disability Plan.     (iv)   The
Participant is fully vested if he dies while he is an Employee.     (v)   All
Participants are fully vested if a “change of control” occurs. For purposes of
this paragraph, a “change of control” has the same meaning as in section 5.07.

  (d)   Forfeiture Timing. The portion of a Participant’s Account that is not
vested is forfeited immediately upon his Separation from Service.

5.02   Rehires

  (a)   Distributions. If a Participant is rehired within six months after
Separating from Service, payments under section 5.04 that were scheduled to
commence six months after his initial Separation from

Page 7 of 18



--------------------------------------------------------------------------------



 



      Service will instead not commence until he again Separates from Service.
If a Participant is rehired more than six months after Separating from Service,
the benefits from his earlier episode of employment will continue to be paid out
as originally scheduled; the rehiring of the Participant will not affect the
timing of any benefit payments from his earlier episode of employment.     (b)  
Vesting. If a Participant is rehired more than five years after Separating from
Service, (i) the Plan will establish a new Account for the benefits he accrues
during his second episode of employment; (ii) his years of completed service for
his new Account will include only his service from his second episode of
employment; and (iii) his service during his second episode of employment will
not increase the vesting of any benefits from his first episode of employment.
If a Participant is rehired less than five years after Separating from Service,
the Participant’s years of completed service for his benefits from his second
episode of employment will include his service from both episodes of employment.
    (c)   Restoration of Forfeiture. If a Participant begins to participate in
the Plan again within five years after his Separation from Service, the exact
amount of any forfeiture upon his earlier Separation from Service will be
restored to his Account, and will be credited to a separate subaccount. The
restoration will occur on the 31st day after the Participant again begins
participating in the Plan, but only if the Participant is still eligible to
participate in the Plan on that date. The restored subaccount vests based on his
service from both episodes of employment (and thus will almost always be
partially vested immediately when the Participant again starts to participate).
The vested portion of the restored subaccount will be paid to the Participant as
the Participant elects in section 5.04(b) for the payment of his new Account
attributable to Company Deferrals, unless section 5.06 or 5.07 require faster
payment following the Participant’s death or a change of control or the
Participant takes a hardship withdrawal under section 5.08.

5.03   Distribution Overview

  (a)   General. In general, a distribution will occur, or a stream of
installment payments will commence, on the Payment Processing Date following the
earliest of the following dates, or as soon thereafter as is administratively
convenient:

  (i)   Six months after the Participant Separates from Service. See section
5.04.     (ii)   For unmatched Participant Deferrals only, in the month and
year(s) selected by the Participant. See sections 5.04(c)(iv) and 5.04(c)(v).  
  (iii)   The date the Participant dies. See section 5.06.     (iv)   The date
of a change of control. See section 5.07.

  (b)   Special Rule for Distributions After Age 70. Payments that began before
December 31, 2004 because the Participant had attained age 70 will continue to
be made pursuant to section 5.05.     (c)   Hardships. A Participant may take a
withdrawal under section 5.08 if he has a financial hardship.

5.04   Distributions After Separation from Service and In-Service Withdrawals

  (a)   General. A Participant who Separated from Service before December 31,
2005 will be paid according to the payout provisions in the Plan (and any payout
elections that had been made) that were effective when he Separated from
Service, except that (i) sections 5.06 or 5.07 will apply to such Participants
(and accelerate any remaining payments) if there is a change of control or the
Participant dies and (ii) section 5.08 will apply if the Participant has a
financial hardship. This remainder of this section contains the rules for
distributions following a Separation from Service that occurs on or after
December 31, 2005.     (b)   Distribution of Company Deferrals.

  (i)   Initial Election. Upon becoming a Participant, an Employee shall make a
payout election to have his vested Account attributable to Company Deferrals
paid out in a single payment or in

Page 8 of 18



--------------------------------------------------------------------------------



 



      two to ten annual installments. To be effective, the Participant’s payout
election must be provided to the Plan before or within 30 days after the date
the Participant became a Participant. The single payment or the first
installment payment will be paid on the first Payment Processing Date that
occurs more than six months after the Participant’s Separation from Service.
Subsequent installments will be paid each 12 months thereafter, unless the first
installment is paid before December 31, 2006, in which case subsequent
installments will be paid each January.     (ii)   Special 2005 Payout Election.
A Participant may make a new payout election in 2005 to have his vested Account
attributable to Company Deferrals paid out in a single payment or in two to ten
annual installments. To be effective, the Participant’s payout election must be
provided to the Committee by December 31, 2005 or by such earlier deadline
established by the Committee, and the Participant must be an Employee on the
last business day of 2005. The single payment or the first installment payment
will be paid on the first Payment Processing Date that occurs more than six
months after the Participant’s Separation from Service; subsequent installments
will be paid each January thereafter.     (iii)   Special 2006 Payout Election.
A Participant may make a new payout election in 2006 to have his vested Account
attributable to Company Deferrals paid out in a single payment or in two to ten
annual installments. To be effective, the Participant’s payout election must be
provided to the Plan by December 31, 2006 or by such earlier deadline
established by the Committee, and the Participant must be an Employee on the
last business day of 2006. The single payment or the first installment payment
will be paid on the first Payment Processing Date that occurs more than six
months after the Participant’s Separation from Service; subsequent installments
will be paid each 12 months thereafter.     (iv)   Minimum Account Balance for
Installments. See section 5.04(d) for the situations when a Participant will be
paid a lump sum in spite of having elected installments, or will be paid fewer
installments than he elected.

  (c)   Distribution of Participant Deferrals.

  (i)   Separation from Service During 2006. A Participant who Separates from
Service before the last business day of 2006 will receive the balance of his
Account attributable to Participant Deferrals in the same fashion as he receives
the balance of his Account attributable to Company Deferrals under subsection
(b).     (ii)   Matched and Unmatched Participant Deferrals. Because different
payout alternatives are available for matched and unmatched Participant
Deferrals, the Plan will separately account for matched and unmatched
Participant Deferrals. The unmatched Participant Deferrals as of December 31,
2006, if any, are equal to the Account balance attributable to Participant
Deferrals as of December 31, 2006, minus 50% of the Account balance attributable
to Company Deferrals as of December 31, 2006. Beginning in 2007, each Plan
Year’s unmatched Participant Deferrals, if any, are equal to the amount by which
the sum of the Participant Deferrals to this Plan for the Plan Year and the
Before-Tax Contributions to the Savings Plan for the Plan Year are greater than
6% of the Participant’s Compensation for the Plan Year. The Committee has full
discretion in determining an appropriate and administratively feasible method
for differentiating between matched and unmatched Participant Deferrals. The
Committee may wait until the end of the Plan Year to make this determination,
and may attribute the investment earnings or losses on the Participant Deferrals
to the matched Participant Deferrals, to the unmatched Participant Deferrals, or
partly to each.     (iii)   Matched Participant Deferrals. This paragraph is
effective January 1, 2007. A Participant’s matched Participant Deferrals will be
paid out in the same fashion as the balance of his Account attributable to
Company Deferrals under subsection (b).

Page 9 of 18



--------------------------------------------------------------------------------



 



  (iv)   Special Payout Election for Unmatched Pre-2007 Participant Deferrals. A
Participant shall make a new payout election for the balance of his Account
attributable to unmatched Participant Deferrals as of December 31, 2006. The
payout election must be completed and received by the Plan by December 31, 2006
or by such earlier date established by the Committee. This payout election will
apply only if the Participant is an Employee on the last business day of 2006.
The Participant may choose from among the following payout alternatives for the
subaccount containing his unmatched pre-2007 Participant Deferrals.

  (A)   No In-Service Withdrawal. The subaccount will be paid out in a single
payment or in two to ten annual installments. The single payment or the first
installment payment will be paid on the first Payment Processing Date that
occurs more than six months after the Participant’s Separation from Service;
subsequent installments will be paid each 12 months thereafter.     (B)  
In-Service Withdrawal, Single Payment. The subaccount will be paid in a single
payment on the first Payment Processing Date that occurs during the month and
year selected by the Participant. The Participant cannot choose to receive the
single payment before January 2009.     (C)   In-Service Withdrawal,
Installments. The subaccount will be paid in a two to ten annual installments,
with the first installment paid on the first Payment Processing Date that occurs
during the month and year selected by the Participant, and subsequent
installments paid each 12 months thereafter. The Participant cannot choose to
receive his first installment before January 2009.

      If the Participant elects an in-service withdrawal under this paragraph,
all payment(s) from that subaccount will occur on the selected date(s) if the
Participant is still an Employee on the date of the first payment or if the
Participant Separated from Service less than six months before the date of the
first payment. If a Participant Separates from Service more than six months
before the date of the first in-service withdrawal from that subaccount, the
subaccount will be paid out in a single payment or in two to ten annual
installments, as the Participant elects, with the single payment or the first
installment paid on the first Payment Processing Date that occurs more than six
months after the Participant’s Separation from Service, and subsequent
installments paid each 12 months thereafter. See section 5.04(d)(ii) for the
situations when a Participant will be paid a lump sum in spite of having elected
installments.     (v)   Payout Elections for Unmatched Participant Deferrals
After 2006. A Participant shall make a separate payout election for the
unmatched Participant Deferrals made each Plan Year, beginning with the
Participant Deferrals made in 2007. Newly eligible Participants must complete a
payout election at the same time as their initial Enrollment Agreement. For
other Participants, the payout election must be made no later than June 30 (or
such earlier date established by the Committee) of the year preceding the year
in which the unmatched Participant Deferral occurs, except that the payout
election for unmatched 2007 Participant Deferrals is December 31, 2006 or such
earlier date established by the Committee. The Participant may choose from among
the following payout alternatives for the subaccount containing that Plan Year’s
unmatched Participant Deferrals.

  (A)   No In-Service Withdrawal. The subaccount will be paid out in a single
payment or in two to ten annual installments. The single payment or the first
installment payment will be paid on the first Payment Processing Date that
occurs more than six months after the Participant’s Separation from Service;
subsequent installments will be paid each 12 months thereafter.     (B)  
In-Service Withdrawal, Single Payment. The subaccount will be paid in a single
payment on the first Payment Processing Date that occurs during the month and
year selected by the Participant. The Participant cannot choose to receive the
single payment

Page 10 of 18



--------------------------------------------------------------------------------



 



      until the second year following the year in which the Participant Deferral
occurred. For example, Participant Deferrals made in 2008 cannot be withdrawn
pursuant to this paragraph until January 2011.     (C)   In-Service Withdrawal,
Installments. The subaccount will be paid in a two to ten annual installments,
with the first installment paid on the first Payment Processing Date that occurs
during the month and year selected by the Participant, and subsequent
installments paid each 12 months thereafter. The Participant cannot choose to
receive his first installment until the second year following the year in which
the Participant Deferral occurred.

      If the Participant elects an in-service withdrawal under this paragraph,
all payment(s) from that subaccount will occur on the selected date(s) if the
Participant is still an Employee on the date of the first payment or if the
Participant Separated from Service less than six months before the date of the
first payment. If a Participant Separates from Service more than six months
before the date of the first in-service withdrawal from that subaccount, the
subaccount will be paid out in a single payment or in two to ten annual
installments, as the Participant elects, with the single payment or the first
installment paid on the first Payment Processing Date that occurs more than six
months after the Participant’s Separation from Service, and subsequent
installments paid each 12 months thereafter. See section 5.04(d)(ii) for the
situations when a Participant will be paid a lump sum in spite of having elected
installments.

  (d)   Calculating Installment Payments.

  (i)   Payments Starting Before 2007. This paragraph applies only to
installments that begin on or before December 31, 2006. The minimum annual
installment payment is $50,000, or, if less, the Participant’s remaining Account
balance; this rule may result in the Participant receiving fewer installment
payments than he elects. Each installment will be equal to the greater of
(A) the minimum annual installment, or (B) the vested Account balance measured
at the beginning of the Plan Year, divided by the number of remaining annual
installments, except that the final installment will be the remaining balance.  
  (ii)   Payments Starting in 2007 or Afterwards. This paragraph applies only to
installments that begin after December 31, 2006. If the value of the
Participant’s Account — ignoring any subaccounts containing unmatched
Participant Deferrals from which payments began before the Participant’s
Separation from Service or from which payments will begin within six months
after the Separation from Service — is less than $50,000 six months after the
Participant’s Separation from Service, the Participant will be paid a lump sum
of such portion of his Account on the first Payment Processing Date that occurs
more than six months after the his Separation from Service. If the preceding
sentence does not apply, each installment will be equal to the vested Account
balance measured as short a period of time before the installment is paid as is
administratively convenient, divided by the number of remaining annual
installments.

  (e)   Additional Rules for Payout Elections. The Committee has complete
discretion to establish procedures for the completion of payout elections,
including the acceptable forms and formats of the payout election. The Committee
has complete discretion to establish deadlines for the completion of payout
elections, within the bounds described in this section. The Committee may
establish default choices in the absence of an affirmative Participant election.
    (f)   Coordination with Other Distribution Sections.

  (i)   Change of Control. Section 5.07 will apply to determine the timing and
amount of certain payments made on or after a change of control.     (ii)  
Death. Section 5.06 will apply to determine the timing and amount of all
payments made after the Participant dies.

Page 11 of 18



--------------------------------------------------------------------------------



 



  (iii)   Age 70. Section 5.05 will apply, instead of this section, to payments
made to an Employee who attained age 70 before December 31, 2004.     (iv)  
Hardships. A Participant may take a withdrawal under section 5.08 if he has a
financial hardship.

5.05   Age-70-and-Older Distributions.

  (a)   General. This section applies only to a Participant who, while an
Employee, attained age 70 before December 31, 2004. After 2004, such a
Participant will receive annual payments from the Plan. Payments will be made as
soon as administratively convenient after the Company Deferrals under section
3.02 for the prior Plan Year have been determined (which usually does not occur
until late February at the earliest). Each payment will be equal to the
Participant’s Account balance as of the end of the prior Plan Year, including
all amounts credited to the Participant’s Account as of any date in the prior
Plan Year, and adjusted pursuant to Article IV to reflect investment experience
until the date the payment is made. A payment will not include any amount
credited to the Participant’s Account as of any date within the current Plan
Year.     (b)   Coordination with Other Distribution Sections.

  (i)   Death. Any payment after the Participant’s death will be determined
under section 5.06.     (ii)   Separation from Service. When a Participant who
has received one or more payments pursuant to subsection (a) Separates from
Service, (A) any payments pursuant to subsection (a) that are scheduled to occur
within six months after the Separation from Service will occur as scheduled, and
(B) his remaining Account balance will be paid on the first Payment Processing
Date that occurs more than six months after his Separation from Service.    
(iii)   Change of Control. Section 5.07 will apply to determine the timing and
amount of certain payments made on or after a change of control.     (iv)  
Hardships. A Participant may take a withdrawal under section 5.08 if he has a
financial hardship.

5.06   Payments After a Participant Dies

  (a)   Payout. When a Participant dies, his remaining vested Account balance
will be distributed to each of his Beneficiaries as soon as administratively
convenient after his death (taking into account a reasonable time for any
Beneficiary to disclaim his interest under subsection (d)). Each Beneficiary
will receive a single payment.     (b)   Beneficiary Designation. Each
Participant shall designate one or more persons, trusts or other entities as his
Beneficiary to receive any amounts distributable hereunder at the time of the
Participant’s death. In the absence of an effective beneficiary designation as
to part or all of a Participant’s interest in the Plan, such amount will be
distributed to the Participant’s surviving Spouse, if any, otherwise to the
personal representative of the Participant’s estate.     (c)   Special Rules for
Spouses. A beneficiary designation may be changed by the Participant at any time
and without the consent of any previously designated Beneficiary. However, if
the Participant is married, his Spouse will be his Beneficiary unless such
Spouse has consented to the designation of a different Beneficiary. To be
effective, the Spouse’s consent must be in writing, witnessed by a notary
public, and filed with the Committee. If the Participant has designated his
Spouse as a primary or contingent Beneficiary, and the Participant and Spouse
later divorce (or their marriage is annulled), then the former Spouse will be
treated as having pre-deceased the Participant for purposes of interpreting a
beneficiary designation that was completed prior to the divorce or annulment;
this provision will apply only if the Committee is informed of the divorce or
annulment before payment to the former Spouse is authorized.

Page 12 of 18



--------------------------------------------------------------------------------



 



  (d)   Disclaiming. Any individual or legal entity who is a beneficiary may
disclaim all or any portion of his interest in the Plan, provided that the
disclaimer satisfies the requirements of Code §2518(b) and applicable state law.
The legal guardian of a minor or legally incompetent person may disclaim for
such person. The personal representative (or the individual or legal entity
acting in the capacity of the personal representative according to applicable
state law) may disclaim on behalf of a beneficiary who has died. The amount
disclaimed will be distributed as if the disclaimant had predeceased the
individual whose death caused the disclaimant to become a beneficiary.

5.07   Change of Control

  (a)   Former Employees. Each Participant who is not an Employee on the date of
a change of control, including those already receiving installment payments,
will be paid a single payment of his entire remaining vested Account balance on
the date of a change of control or as soon thereafter as is administratively
practicable.     (b)   Employees. Each Participant who is an Employee on the
date of a change of control, and who Separates from Service before the first
anniversary of the change of control, will be paid a single payment of his
entire vested Account balance as soon as administratively practicable after the
Separation from Service. Each Participant who does not Separate from Service
within one year of a change of control will be paid his benefits pursuant to
section 5.04, 5.05, 5.06, or 5.08.     (c)   Definition. For purposes of this
section, a “change of control” means an event that is both (i) described in Code
§409A(a)(2)(A)(v) and (ii) that occurs when a person, partnership, or
corporation, together with all persons, partnerships, or corporations acting in
concert with each person, partnership, or corporation, or any or all of them,
acquires more than 20% of Apache’s outstanding voting securities; provided that
a change of control will not occur if such persons, partnerships, or
corporations acquiring more than 20% of Apache’s voting securities is solicited
to do so by Apache’s board of directors, upon its own initiative, and such
persons, partnerships, or corporations have not previously proposed to acquire
more than 20% of Apache’s voting securities in an unsolicited offer made either
to Apache’s board of directors or directly to the stockholders of Apache.

5.08   Hardship Withdrawals       A Participant may withdraw all or part of the
vested portion of his Account if he has a financial hardship, subject to the
following rules. A Participant may take a hardship withdrawal while he is an
Employee and also after he has Separated from Service.

  (a)   Request for Hardship Withdrawal. The Participant must file a request for
withdrawal with the Committee, along with such information and documentation as
the Committee may request for this purpose. The Committee shall review the
information filed as soon as practicable after it is received and shall promptly
inform the Participant of the results of the Committee’s determination.     (b)
  Unforeseeable Emergency. A hardship withdrawal may be made only for the
purpose of meeting an unforeseeable emergency, which is a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant, the Participant’s spouse, the Participant’s
dependent (within the meaning of Code §152(a)), or the Participant’s
Beneficiary; loss of the Participant’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The Committee shall determine
whether an unforeseeable emergency exists based on all relevant facts and
circumstances, all documentation provided by the Participant, and any guidance
provided by the IRS.     (c)   Amount of Withdrawal. The amount withdrawn with
respect to an unforeseeable emergency may not exceed the amount necessary to
satisfy the emergency plus amounts necessary to pay taxes reasonably anticipated
to be incurred because of the withdrawal. The withdrawal will be reduced to take
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

Page 13 of 18



--------------------------------------------------------------------------------



 



  (d)   Coordination with Savings Plan. If the Participant’s circumstances are
such that he can take a hardship withdrawal from both the Savings Plan and from
this Plan, the withdrawal will first be taken from this Plan and, if the
Participant exhausts his vested Account in this Plan, any remaining hardship
withdrawal may be taken from the Savings Plan.     (e)   Suspension of
Participant Deferrals. The Participant’s Deferred Contributions will be
suspended for six months from the date of the hardship withdrawal.     (f)  
Source of Funds. A Participant’s hardship withdrawal will be taken first from
the subaccounts containing unmatched Participant Deferrals, with the
earliest-made unmatched Participant Deferrals withdrawn first. Then, if
necessary, amounts will be withdrawn from the subaccount(s) containing matched
Participant Deferrals. And finally, if necessary, amounts will be withdrawn from
the subaccount(s) containing Company Deferrals.

5.09   Administrative Delays in Payments       The Committee may delay any
payment from this Plan for as short a period as is administratively practicable.
For example, a delay may be imposed upon all payments when there is a change of
recordkeeper or trustee, and a delay may be imposed on payments to a Participant
or Beneficiary if the Plan must wait for information from the Participant or
Beneficiary in order to determine the appropriate withholding.   5.10   Cash
Payment and Withholding       All payments from the Plan will be made in cash.
The Plan will withhold any taxes or other amounts that it is required to
withhold pursuant to any applicable law. The Committee may direct the Plan to
withhold additional amounts from any payment, either because the Participant so
requested or to repay the Participant’s debt or obligation to the Company or
Affiliated Entities.

ARTICLE VI
ADMINISTRATION

6.01   The Committee — Plan Administrator       The Committee members for the
Plan are the same committee members who serve on the administrative committee
for the Savings Plan. The Committee is the Plan’s “administrator” within the
meaning of ERISA §3(16)(A).   6.02   Committee Duties       The Committee shall
administer the Plan and shall have all discretion and powers necessary for that
purpose, including, but not by way of limitation, full discretion and power to
interpret the Plan, to determine the eligibility, status, and rights of all
persons under the Plan and, in general, to decide any dispute and all questions
arising in connection with the Plan. The Committee shall direct the Company, the
Trustee, or both, as the case may be, concerning distributions in accordance
with the provisions of the Plan. The Committee shall maintain all Plan records
except records of any Trust. The Committee shall publish, file, or disclose — or
cause to be published, filed, or disclosed — all reports and disclosures
required by federal or state laws. The Committee may authorize one or more of
its members or agents to sign instructions, notices, and determinations on its
behalf.   6.03   Organization of Committee       The Committee shall adopt such
rules as it deems desirable for the conduct of its affairs and for the
administration of the Plan. It may appoint agents (who need not be members of
the Committee) to whom it may delegate such powers as it deems appropriate,
except that any dispute shall be determined by the Committee. The Committee may
make its determinations with or without meetings. It may authorize one or more
of its members or agents to sign instructions, notices, and determinations on
its behalf. If a Committee decision or action affects a relatively small
percentage of Plan Participants including a Committee member,

Page 14 of 18



--------------------------------------------------------------------------------



 



    such Committee member will not participate in the Committee decision or
action. The action of a majority of the disinterested Committee members
constitutes the action of the Committee.   6.04   Indemnification       The
Committee and all of the agents and representatives of the Committee shall be
indemnified and saved harmless by the Company against any claims, and the
expenses of defending against such claims, resulting from any action or conduct
relating to the administration of the Plan, except claims judicially determined
to be attributable to gross negligence or willful misconduct.   6.05   Agent for
Process       The Committee shall appoint an agent of the Plan for service of
all process on the Plan.   6.06   Determination of Committee Final       The
decisions made by the Committee are final and conclusive on all persons.   6.07
  No Bonding       Neither the Committee nor any committee member is required to
give any bond or other security in any jurisdiction in connection with the
administration of the Plan, unless Apache determines otherwise or any applicable
federal or state law so requires.

ARTICLE VII
TRUST

7.01   Trust Agreement       The Company may, but is not required to, adopt one
or more Trust Agreements for the holding, investment, and administration of
funds for Plan benefits. The Trustee may maintain and allocate assets to a
separate account for each Participant under the Plan. The assets of any Trust
remain subject to the claims of the Company’s general creditors in the event of
the Company’s insolvency.   7.02   Expenses of Trust       The parties expect
that any Trust created pursuant to section 7.01 will be treated as a “grantor”
trust for federal and state income tax purposes and that, as a consequence, the
Company will recognize taxable income from the Trust assets, but the Trust
itself will not separately be subject to income tax with respect to its income.
However, if the Trust should be taxable, the Trustee will pay all such taxes out
of the Trust. All expenses of administering any Trust, if not paid by the
Company, will be a charge against and will be paid from the assets of the Trust.

ARTICLE VIII
AMENDMENT AND TERMINATION

8.01   Termination of Plan       The Company expects to continue the Plan
indefinitely, but each Company may terminate its participation in the Plan at
any time, and Apache may terminate the entire Plan at any time.   8.02  
Amendment       Apache may amend the Plan at any time and from time to time,
retroactively or otherwise, on behalf of all Companies, but no amendment may
reduce any vested benefit that has accrued on the later of (a) the effective
date of the amendment, or (b) the date the amendment is adopted.       Each
amendment must be in writing. Each amendment must be approved by Apache’s Board
of Directors or by an officer of Apache Corporation who is authorized by
Apache’s Board of Directors to amend the Plan.

Page 15 of 18



--------------------------------------------------------------------------------



 



    Each amendment must be executed by an officer of Apache to whom Apache’s
Board of Directors has delegated the authority to execute the amendment.

ARTICLE IX
MISCELLANEOUS

9.01   Funding of Benefits — No Fiduciary Relationship       All benefits
payable under the Plan will be paid either from the Trust or by the Company out
of its general assets. Nothing contained in the Plan may be deemed to create any
fiduciary relationship between the Company and the Participants. Notwithstanding
anything herein to the contrary, to the extent that any person acquires a right
to receive benefits under the Plan, such right will be no greater than the right
of any unsecured general creditor of the Company, except to the extent provided
in the Trust Agreement, if any.   9.02   Right to Terminate Employment       The
Company may terminate the employment of any Participant as freely and with the
same effect as if the Plan were not in existence.   9.03   Inalienability of
Benefits       Except for disclaimers under section 5.06(d) and amounts paid to
the Company under section 5.10, no Participant or Beneficiary has the right to
assign, transfer, hypothecate, encumber or anticipate his interest in any
benefits under the Plan, nor may the benefits under the Plan be subject to any
legal process to levy upon or attach the benefits for payment for any claim
against the Participant, Beneficiary, or the spouse of the Participant or
Beneficiary. If, notwithstanding the foregoing provision, any benefits are
garnished or attached by the order of any court, the Company may bring an action
for declaratory judgment in a court of competent jurisdiction to determine the
proper recipient of the benefits to be distributed pursuant to the Plan. During
the pendency of the action, any benefits that become distributable will be paid
into the court as they become distributable, to be distributed by the court to
the recipient it deems proper at the conclusion of the action.   9.04   Claims
Procedure

  (a)   General. Each claim for benefits will be processed in accordance with
the procedures established by the Committee. The procedures will comply with the
guidelines specified in this section. The Committee may delegate its duties
under this section.     (b)   Representatives. A claimant may appoint a
representative to act on his behalf. The Plan will only recognize a
representative if the Plan has received a written authorization signed by the
claimant and on a form prescribed by the Committee, with the following
exceptions. The Plan will recognize a claimant’s legal representative, once the
Plan is provided with documentation of such representation. If the claimant is a
minor child, the Plan will recognize the claimant’s parent or guardian as the
claimant’s representative. Once an authorized representative is appointed, the
Plan will direct all information and notification regarding the claim to the
authorized representative and the claimant will be copied on all notifications
regarding decisions, unless the claimant provides specific written direction
otherwise.     (c)   Extension of Deadlines. The claimant may agree to an
extension of any deadline that is mentioned in this section that applies to the
Plan. The Committee or the relevant decision-maker may agree to an extension of
any deadline that is mentioned in this section that applies to the claimant.    
(d)   Fees. The Plan may not charge any fees to a claimant for utilizing the
claims process described in this section.

Page 16 of 18



--------------------------------------------------------------------------------



 



  (e)   Filing a Claim. A claim is made when the claimant files a claim in
accordance with the procedures specified by the Committee. Any communication
regarding benefits that is not made in accordance with the Plan’s procedures
will not be treated as a claim.     (f)   Initial Claims Decision. The Plan will
decide a claim within a reasonable time up to 90 days after receiving the claim.
The Plan will have a 90-day extension, but only if the Plan is unable to decide
within 90 days for reasons beyond its control, the Plan notifies the claimant of
the special circumstances requiring the need for the extension by the 90th day
after receiving the claim, and the Plan notifies the claimant of the date by
which the Plan expects to make a decision.     (g)   Notification of Initial
Decision. The Plan will provide the claimant with written notification of the
Plan’s full or partial denial of a claim, reduction of a previously approved
benefit, or termination of a benefit. The notification will include a statement
of the reason(s) for the decision; references to the plan provision(s) on which
the decision was based; a description of any additional material or information
necessary to perfect the claim and why such information is needed; a description
of the procedures and deadlines for appeal; a description of the right to obtain
information about the appeal procedures; and a statement of the claimant’s right
to sue.     (h)   Appeal. The claimant may appeal any adverse or partially
adverse decision. To appeal, the claimant must follow the procedures specified
by the Committee. The appeal must be filed within 60 days of the date the
claimant received notice of the initial decision. If the appeal is not timely
and properly filed, the initial decision will be the final decision of the Plan.
The claimant may submit documents, written comments, and other information in
support of the appeal. The claimant will be given reasonable access at no charge
to, and copies of, all documents, records, and other relevant information.    
(i)   Appellate Decision. The Plan will decide the appeal of a claim within a
reasonable time of no more than 60 days from the date the Plan receives the
claimant’s appeal. The 60-day deadline will be extended by an additional
60 days, but only if the Committee determines that special circumstances require
an extension, the Plan notifies the claimant of the special circumstances
requiring the need for the extension by the 60th day after receiving the appeal,
and the Plan notifies the claimant of the date by which the Plan expects to make
a decision. If an appeal is missing any information from the claimant that is
needed to decide the appeal, the Plan will notify the claimant of the missing
information and grant the claimant a reasonable period to provide the missing
information. If the missing information is not timely provided, the Plan will
deny the claim. If the missing information is timely provided, the 60-day
deadline (or 120-day deadline with the extension) for the Plan to make its
decision will be increased by the length of time between the date the Plan
requested the missing information and the date the Plan received it.     (j)  
Notification of Decision. The Plan will provide the claimant with written
notification of the Plan’s appellate decision (positive or adverse). The
notification of any adverse or partially adverse decision must include a
statement of the reason(s) for the decision; reference to the plan provision(s)
on which the decision was based; a description of the procedures and deadlines
for a second appeal, if any; a description of the right to obtain information
about the second-appeal procedures; a statement of the claimant’s right to sue;
and a statement that the claimant is entitled to receive, free of charge and
upon request, reasonable access to and copies of all documents, records, and
other information relevant to the claim.     (k)   Limitations on Bringing
Actions in Court. Once an appellate decision that is adverse or partially
adverse to the claimant has been made, the claimant may file suit in court only
if he does so by the earlier of the following dates: (i) the one-year
anniversary of the date of the appellate decision, or (ii) the date on which the
statute of limitations for such claim expires.

Page 17 of 18



--------------------------------------------------------------------------------



 



9.05   Disposition of Unclaimed Distributions       It is the affirmative duty
of each Participant to inform the Plan of, and to keep on file with the Plan,
his current mailing address and the mailing address of any beneficiaries. If a
Participant fails to inform the Plan of these current mailing addresses, neither
the Plan nor the Company are responsible for any late payment of benefits or
loss of benefits. Neither the Plan, the Committee, nor the Company has any duty
to search for a missing individual. If the Plan does not find the missing
individual, his benefits will be forfeited. If the missing individual later is
found, the exact amount forfeited will be restored to his Account as soon as
administratively convenient, without any adjustment for forgone investment
earnings or losses.   9.06   Distributions Due Infants or Incompetents       If
any person entitled to a distribution under the Plan is an infant, or if the
Committee determines that any such person is incompetent by reason of physical
or mental disability, whether or not legally adjudicated an incompetent, the
Committee has the power to cause the distributions becoming due to such person
to be made to another for his or her benefit, without responsibility of the
Committee to see to the application of such distributions. Distributions made
pursuant to such power will operate as a complete discharge of the Company, the
Trustee, the Plan, and the Committee.   9.07   Use and Form of Words       When
any words are used herein in the masculine gender, they are to be construed as
though they were also used in the feminine gender in all cases where they would
so apply, and vice versa. Whenever any words are used herein in the singular
form, they are to be construed as though they were also used in the plural form
in all cases where they would so apply, and vice versa.   9.08   Headings      
Headings of Articles and sections are inserted solely for convenience and
reference, and constitute no part of the Plan.   9.09   Governing Law       The
Plan shall be construed in accordance with ERISA, the Code, and, to the extent
applicable, the laws of the State of Texas excluding any conflicts-of-law
provisions.

              APACHE CORPORATION
 
       
 
  By:   /s/ Jeffrey M. Bender
 
       
 
       
 
  Title:   Vice President, Human Resources
 
       
 
  Date:   February 22, 2007

Page 18 of 18